GARRISON, Judge.
The Missouri Department of Social Services, Division of Medical Services (the Department), appeals from a judgment holding that a regulation establishing a new method of calculating amounts to be paid to nursing homes participating in the Missouri Medicaid program denies equal protection of the law. The respondent, Citizens Memorial Health Care Foundation, d/b/a Citizens Memorial Healthcare Center (Citizens Memorial), operates a nursing home providing long-term care to Medicaid recipients.
This case presents the same questions as those presented and decided in Rolla Manor, Inc., d/b/a Rolla Manor Care Center v. Missouri Department of Social Services, Division of Medical Services, 865 S.W.2d 812 (Mo.App.1993), handed down concurrently herewith. The plaintiff-respondent in the instant case had a fiscal year end of May 31, which resulted in a per diem rate of reimbursement under the “New Plan” different from that applicable to Rolla Manor. Except for that factual distinction, which would not alter our conclusion on the issues presented, our opinion in the instant ease would be the same as in the Rolla Manor case. We do, therefore, adopt the opinion in Case No. 18535 as the opinion in this case and reverse and remand with directions to reinstate the decision of the Administrative Hearing Commission to the extent it affirmed the Department’s rebased rate for Citizens Memorial.
MONTGOMERY, P.J., and FLANIGAN, J., concur.